DETAILED ACTION
This final office action regarding application number 16/508,263, filed July 10, 2019, is in response to the applicants arguments and amendments filed on July 14, 2021. Claims 10-21 are pending. Claims 1, 4-6, 8-9, 11-12, and 17 have been amended. Claim 21 has been added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s amendments to the specification, drawings, and claims have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed March 26, 2021. Applicant’s amendments to claims 1, 4-6, 8-9, 11-12, and 17  have been deemed sufficient to overcome the previous 112(a) and (b) rejection through the inclusion of language describing the system hardware enabling a calculation engine and replacing the first and second calculator language, therefore the claim rejections are withdrawn. Applicants amendments to the specification and drawings, as described on page 2 have been deemed sufficient to overcome the previous objections, therefore the objections are withdrawn. The Applicants amendments to claims claims 1, 4-6, 8-9, 11-12, and 17, and arguments have been deemed sufficient to overcome the previous 35 USC § 103 art rejection through the addition of “the optimal mission path being calculated as if the aircraft was able to perform a free flight taking into account mission's specifications, without taking into account a network of waypoints 

On pages 12-13 the applicant argues that “It is respectfully submitted that any mathematical concepts in claim such features are clearly integrated into a practical application … The calculations deal with real data, namely an aircraft geographical trajectory, which defines a mission path. These geographical trajectories are defined as a function of real physical data, such as airplane performances, mission's specifications, weather context.”, the examiner respectfully disagrees. As is discussed below in the 101 rejection, the steps of using “real data” amount to no more than extra solution activity in the form of data gathering. The 101 rejection is maintained. 

On pages 15-16 the applicant argues ‘’Myers is not configured to (1)(a) calculate an optimal mission path and (1)(b) “to define, around the optimal mission path, an optimization region of the optimal mission path," and (2) calculate an optimized path of the aircraft in the optimization region  in a manner constrained by a network of wavpoints or imposed trajectories between wavpoints" as claimed.”, the examiner respectfully disagrees. As is discussed in more detail below Myers discloses calculating an optimal mission path (Pg. 3, lines 20-22)(Pg. 13, lines 24-26, "graph theory based approach to find a global approximation of the optimal travel path solution") and further discloses calculating a optimization region (Pg 11, lines 15-28, " In addition to this obvious constraint, each aircraft has a maximum operating altitude characteristic that delimits the upper bounds of the multidimensional space … Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path”) the system is defining a region around a path from an origin to a destination in which to compute an optimized path.

Applicant’s arguments with respect to Pierre on pages 16-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

On page 19, the applicant argues “As with Myers, Pierre does not teach a calculating engine configured to perform a double optimization”, the applicant respectfully disagrees. The calculating engine as claimed by the applicant is composed of generic computer components, a memory and a processor, therefore any generic computer components could be configured to perform a double calculations.

On pages 21-22, the applicant argues “Moravek describes a density of airports. The Examiner seems to consider each of the airports to be a waypoint. However, in Moravek, contrary to what is claimed, it is respectfully submitted this density is not used to delimit a trajectory optimization region or even diversion areas, but only for graphical purposes to illustrate to the pilot the density of diversion airports in a given area. Moravek would therefore not have prompted one of ordinary skill in the art at the time of the present invention, starting with Myers, to define a predetermined lateral distance from each point of the optimal trajectory determined based on the mission operational specifications, and then to choose that distance based on the density of a network of waypoints and imposed trajectories between the waypoints.”, the examiner respectfully disagrees. As is discussed below in detail, Moravek teaches determining the lateral boundaries of a flight path based on a density distribution (Paragraph [0024], "In this regard, the location for a flight path segment boundary is identified or otherwise determined from within a portion of the flight plan defined by the segmentation criteria based on an extrema of density distributions”).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is an apparatus claim comprising a system configured to calculate an aircraft mission. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “configured to calculate an optimal mission path between a geographical point of origin and a destination … calculate an optimized path of the aircraft” are considered to be mathematical concepts. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “calculate an optimal mission path between a geographical point of origin and a destination … calculate an optimized path of the aircraft”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic computer components (i.e. the claimed processor and memory). That is, other than reciting “a memory and a processor” nothing in the claim element precludes the step from simply performing the mathematical concept. For example, but for the “a memory and a processor” language, “calculate an optimal mission path between a geographical point of origin and a destination … to calculate an optimized path of the aircraft” in the context of this claim encompasses the user manually performing the requested mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical calculations” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a memory and a processor. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a calculating engine” amounts to no more than mere instructions to apply the exception using a generic computer component. Further the steps of performing these calculations “as a function of airplane performance, operational mission specifications, and a weather context” amount to no more that extra solution activity in the form of data gathering. Finally the step of “generate a data file” is also considered to be insignificant extra solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible. 

Regarding dependent claims 2-6, and 8-12
Under Step 1:
Claims 2-6, and 8-12 are to a system comprising a software with the steps of “the optimization region of the aircraft path is defined” (Claim 2), “the optimization region of the optimal mission path is delimited by lateral limits … as a function of density” (Claim 3), “wherein the calculating engine is configured to define … a network of nodes” (Claim 4), “configured to implement a Dijkstra algorithm” (Claim 5), “calculate at least one iso-movement curve” (Claim to choose each point ….” (Claim 8), “wherein the first path calculator is configured to calculate a plurality … on several flight levels” (Claim 9), “wherein the first path calculator is configured to determine the iso-movement curve … to a plurality of flight levels … combining successive path segments” (Claim 10), “wherein the calculating engine is configured to divide the space into a plurality of angular sectors” (Claim 11), “a calculating engine configured to initialize specifications … recover weather context … determine airplane performance” (Claim 12), (thus the claims are to an apparatus, Step 1: yes).
Under Step 2A – Prong 1:
Claims 2-6, and 8-12 depend on claim 1 and recite the limitations of “the optimization region of the aircraft path is defined” (Claim 2), “the optimization region of the optimal mission path is delimited by lateral limits … as a function of density” (Claim 3), “wherein the calculating engine is configured to define … a network of nodes” (Claim 4), “configured to implement a Dijkstra algorithm” (Claim 5), “calculate at least one iso-movement curve” (Claim 6), “to choose each point ….” (Claim 8), “wherein the first path calculator is configured to calculate a plurality … on several flight levels” (Claim 9), “wherein the first path calculator is configured to determine the iso-movement curve … to a plurality of flight levels … combining successive path segments” (Claim 10), “wherein the calculating engine is configured to divide the space into a plurality of angular sectors” (Claim 11), “a calculating engine configured to initialize specifications … recover weather context … determine airplane performance” (Claim 12), These claims recite an abstract idea which is directed to a mathematical concept. 
Under Step 2A – Prong 2:

Under Step 2B:
Step 2B, the claims 2-6, and 8-12 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 
The additional limitations recited in the dependent claims 2-16 fail to establish that the dependent claims are not directed to an abstract idea. The additional limitations of the dependent claims, when considered individually and in combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-6, and 8-12are not patent eligible.

Regarding claim 17, claim 17 is a method claim comprising a method to calculate an aircraft mission. (thus the claims are to an method Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 17 including “calculate a first optimal mission path between a geographical point of origin and a destination … defining an optimization region ... calculating an optimized path of the aircraft in the optimization region” are considered to be mathematical concepts. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract 
The limitations of “calculate a first optimal mission path between a geographical point of origin and a destination … defining an optimization region ... calculating an optimized path of the aircraft in the optimization region”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of a mathematical concept. That is, nothing in the claim element precludes the step from simply performing the mathematical concept. For example, “calculate a first optimal mission path between a geographical point of origin and a destination … defining an optimization region ... calculating an optimized path of the aircraft in the optimization region” in the context of this claim encompasses the user manually performing the requested mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical calculations” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Further the steps of performing these calculations “as a function of airplane performance, operational mission specifications, and a weather context” amount to no more that extra solution activity in the form of data gathering. “generate a data file” is also considered to be insignificant extra solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 17 is not patent eligible. 

Regarding dependent claims 18-19
Under Step 1:
Claims 18-19 are to a method comprising the steps of “wherein the optimization region of the path is defined as a function of a predetermined lateral distance” (Claim 18), “wherein the calculating of the optimized path includes defining … a network of nodes” (Claim 19), (thus the claims are to an method, Step 1: yes).
Under Step 2A – Prong 1:
Claims 18-19 depend on claim 17 and recite the limitations of “wherein the optimization region of the path is defined as a function of a predetermined lateral distance” (Claim 18), “wherein the calculating of the optimized path includes defining … a network of nodes” (Claim 19), and, These claims recite an abstract idea which is directed to a mathematical calculations. 
Under Step 2A – Prong 2:
This judicial exception is not integrated into a practical application, the claims do not includes any additional elements that integrate the abstract idea into a practical application.
Under Step 2B:
Step 2B, the claims 18-19 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception for similar reasons as that discussed in Step 2A Prong Two. 


Regarding claim 20, claim 20 is similar in scope to claim 16 and is therefore rejected under similar rationale.

Regarding claim 21, claim 21 is an apparatus claim comprising a system configured to calculate an aircraft mission. (thus the claims are to an apparatus Step 1: yes)
Under Step 2A - Prong 1:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the following elements in claim 1 including “calculate an optimal mission path between a geographical point of origin and a destination … calculate an optimized path of the aircraft” are considered to be mathematical concepts. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “calculate an optimal mission path between a geographical point of origin and a destination … calculate an optimized path of the aircraft”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic computer components (i.e. the claimed processor and a memory and a processor” nothing in the claim element precludes the step from simply performing the mathematical concept. For example, but for the “a memory and a processor” language, “calculate an optimal mission path between a geographical point of origin and a destination … to calculate an optimized path of the aircraft” in the context of this claim encompasses the user manually performing the requested mathematical calculation. If a claim limitation, under its broadest reasonable interpretation, covers performance of a mathematical concept but for the recitation of generic computer components, then it falls within the “Mathematical calculations” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – a memory and a processor. The computing device in the claimed steps is recited at a high-level of generality (See MPEP 2106.05). Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “memory and a processor” amounts to no more than mere instructions to apply the exception using a generic computer component. Further the steps of performing these calculations “as a function of airplane performance, operational mission specifications, and a weather context” amount to no more that extra solution activity in the form of data gathering. Finally the step of “generate a data file” is also considered to be insignificant extra solution activity. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 21 is not patent eligible. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (WO 9917080) in view of Nefflier (U.S. 20170011636).

Regarding claim 1, Myers teaches an aircraft mission calculation system comprising
a flight management system configured to aid a pilot of an aircraft in navigating the aircraft during a mission (Page 5, lines 4-17, ” More subtle factors can also be considered by the vehicle travel path determination system, such as the safety of operating an aircraft in a certain airspace. It is not uncommon for the operator of a small aircraft to be inexperienced and misjudge the dangers of mountain flying. … Therefore, even though the aircraft operator may wish to select a travel path over a certain mountainous region, the vehicle travel path determination system may override the aircraft operator travel path selection due to the unreasonable nature of the risks that would be encountered by such an aircraft in using such a travel path.”, here the system is assisting the operator by selecting a path that is without unnecessary risk) (Page 9, lines 23-29, “The computed travel path can be retained in memory in the vehicle travel path determination system 1 for future reference, such as to provide dynamic updates. Thus, the vehicle travel path determination system 1 can at step 28 automatically, or on a polled basis, recompute the optimal travel path produced at step 26, based upon the present status of the phenomena that are extant in the multidimensional space”, they system here is aiding the user/pilot by recalculating mid-flight/mission).
a calculating engine configured to calculate an aircraft path during the mission the calculating engine comprising (Pg. 6, lines 22-27, "The vehicle travel path determination system 1 comprises a processor 11 which receives input from at least one and preferably a plurality of sources S1-Sn which sources generate data representative of the nature of the multidimensional space of interest.")(Pg. 9, lines 13-14, "The data input by the user is stored in memory in the vehicle travel path determination system 1", the specifications of the instant application defines the calculating engine as a processor and a memory)
a memory and a processor, the memory containing software configured for being executed by the processor (Page 9, lines 13-14, “The data input by the user is stored in memory in the vehicle travel path determination system 1”) (Page 6, lines 23-24, “The vehicle travel path determination system 1 comprises a processor 11”)
calculate an optimal mission path between a geographical point of origin and a destination point (Pg. 3, lines 20-22, "The above described problems are solved and a technical advance achieved in the field by the present automated travel path determination system which computes a travel path for a vehicle from an origination point to a destination point", here the system is defining a path between an origin and a destination)(Pg. 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution", here it is defining the path as the optimal travel path solution)
"based on the operating characteristics of the vehicle")
operational mission specifications (Page 12, lines 1-4, "An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.", paragraph [0016] of the specification defines operations mission specifications as including a mission context, in particular a weather zone to avoid, a prohibited zone or a desired passage zone)
and a weather context, in a mission space between the geographical point of origin and the geographical destination point (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
the calculating engine being configured to define, around the optimal mission path, an optimization region of the optimal mission path (Pg 11, lines 15-28, "Given these constraints, any location... In addition to this obvious constraint, each aircraft has a maximum operating altitude characteristic that delimits the upper bounds of the multidimensional space … Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … mandatory minimum altitude requirements for this particular aircraft as well … These constraints must be considered by the system in determining the travel path.", here the system is defining an region within which optimal mission path will be determined)
"Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution") (Pg. 13 line 29 - Pg. 14 line 2, "The graph theory approach uses a directed graph which contains a plurality of nodes and directed edges, where each directed edge connects a pair of the plurality of nodes.", here the system is using the graph theory approach to constrain the calculating within a series of waypoints and paths connecting the waypoints)
	taking the weather context into account (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
	generate a data file including the calculated optimized path of the aircraft in the optimization region for input into the flight management system for aiding the pilot in navigating the aircraft during the mission (Page 9, lines 20-25, “The travel path computation is initiated at step 26 by the travel path determination process TP, which computes the travel path as described below. The computed travel path is then output at step 27 to the user by the vehicle travel path determination system 1. The computed travel path can be retained in memory in the vehicle travel path determination system 1 for future reference, such as to provide dynamic updates.”, here the system has calculated an optimized path of the aircraft in the region as described above the result is then output to the user and saved on the system memory in what is interpreted as file for use by the user)

	Nefflier teaches a navigational aid for optimizing the flight trajectory where the optimal mission path being calculated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints (Paragraph [0073], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations)”, here the system is calculating/optimizing a route/flight trajectory by taking into account aircraft state/performance, weather, and mission/operations) (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints)
the optimal mission path being calculated as if the aircraft was able to perform a free flight taking into account mission’s specifications, without taking into account a network of waypoints and/or imposed paths between the waypoints (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints then this route is optimized with various constraints such as weather, mission specifications, and aircraft state/performance to create an optimized mission path)
Myers and Nefflier are analogous art as they are both related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a navigational aid for optimizing the flight trajectory where the optimal mission path being calculated in a manner non-constrained by a network of waypoints as taught by Nefflier in the operational specification for planning an optimal route taught by Myers so as to minimize the requirements for operating the sytem and reduce staff training time (Nefflier, Paragraph [0022], “The technical problem is also to provide an application for optimizing route(s) of an aircraft under various constraints (traffic, terrain, weather, aircraft state, airspace, operations), which is integrated operationally, functionally and physically into an open architecture of an onboard avionics system of “client-server” type, and which minimizes the means for developing the integration of the application in terms of extra hardware, interfacing and software, of reuse of hardware, interfacing and software, of number of tasks and of hardware and software qualification time, and which minimizes the means for operating the application in terms of maintenance and staff training time, while guaranteeing the client the DAL level of the aircraft as a whole.”).	

Regarding claim 2, Myers and Nefflier teach the system as discussed above in claim 1, Myers further teaches
	wherein the optimization region of the aircraft path is defined as a function of a predetermined lateral distance from each point of the optimal mission path and as a function of the operational mission specifications (Page 11, lines 10-28, "For simplicity of description, consider the travel path to comprise the path from the point of takeoff to the point of landing. ... Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … These constraints must be considered by the system in determining the travel path.”, here the system is using the extent of space around which lies between the origination and destination to define lateral limits to the region)(Page 11 line 29 – Page 12 line 1, "In computing a travel path for an aircraft, the multidimensional space can be viewed as a volumetric region which is occupied by a plurality of phenomena that must be considered in the determination of the travel path for the aircraft. These phenomena can be classified as either immutable or time varying (dynamic). An example of immutable phenomena are regions of restricted air space", here the system is taking into account restricted airspace in the determination of the optimization region).

Regarding claim 4, Myers and Nefflier teach the system as discussed above in claim 1, Myers further teaches 
calculating engine is configured to define, in the optimization region of the optimal mission path, a network of nodes between the geographical point of origin and the geographical destination point from the network of waypoints and/or paths imposed between the waypoints (Pg. 13 line 29 - Pg. 14 line 2, "The graph theory approach uses a directed graph which contains a plurality of nodes and directed edges, where each directed edge connects a pair of the plurality of nodes.", here the system is using the graph theory approach to define a network of nodes and paths in the form of directed edges)
the calculating engine being configured to define a cost associated with a passage from one node to an adjacent node among the nodes of the network (Page 14, lines 2-4, "A time dependent cost function can be associated with any of the directed edges of this graph.")
and to determine the optimized path based on a minimization of a total cumulative cost between the geographical point of origin and the geographical destination point (Page 11, lines 7-8, "The goal of the travel path determination system is to find an optimal path which minimizes the cost function that is defined for this vehicle V and this travel path.")

Regarding claim 5, Myers and Nefflier teach the system as discussed above in claim 4, Myers further teaches 
wherein the calculating engine is configured to implement a Dijkstra algorithm and/or an A* algorithm (Page 20, lines 5-11, "This technique is well known and simplifies the computational complexity of the problem. Implementations of this algorithm are found in Dijkstra's algorithm and the Bellman- Form algorithm")
to define the cost associated with a passage from one node to an adjacent node among the nodes of the network(Page 14, lines 2-4, "A time dependent cost function can be associated with any of the directed edges of this graph.")
 and to determine the optimized path based on the minimization of the total cumulative cost between the geographical point of origin and the geographical destination point (Page 11, lines 7-8, "The goal of the travel path determination system is to find an optimal path which minimizes the cost function that is defined for this vehicle V and this travel path.")

Regarding claim 6, Myers and Nefflier teach the system as discussed above in claim 1, Myers further teaches 
wherein the calculating engine is configured to calculate at least one iso-movement curve of the aircraft from at least one point of the optimal mission path and is configured to determine at least one other point of the optimal mission path on the iso-movement curve of the aircraft (here the specification of the instant application  paragraphs [0064-0067] defines the iso-movement curve as either a iso-chronous or a fuel iso-consumption curve with an isochronous curve defined as a curve connecting the points accessible to the aircraft from a given point at a given time Page 17, lines 23-27, "Using the latter method, the approximation is done by starting at the starting point for this segment x.sub.s, at time t.sub.s and moving along the path defined by this segment for some small value of Et, then calculating the distance traveled during this time interval Et. This incremental travel computation is repeated for successive intervals of time Et until the destination point x.sub.d is reached.", here the system is 

Regarding claim 7, Myers and Nefflier teach the system as discussed above in claim 6, Myers further teaches
wherein the at least one iso-movement curve of the aircraft is an isochronous curve and/or a fuel iso-consumption curve (here the specification of the instant application  paragraphs [0067] defines the iso-chronous as a curve connecting the points accessible to the aircraft from a given point at a given time)(Page 17, lines 23-27, "Using the latter method, the approximation is done by starting at the starting point for this segment x.sub.s, at time t.sub.s and moving along the path defined by this segment for some small value of Et, then calculating the distance traveled during this time interval Et. This incremental travel computation is repeated for successive intervals of time Et until the destination point x.sub.d is reached.", here the system is starting at an initial point on the mission path and moving along the path for a given time interval and calculating the distance traveled).

Regarding claim 8, Myers and Nefflier teach the system as discussed above in claim 6, Myers further teaches
wherein each point of the optimal mission path is located on an iso-movement curve relative to another point of the optimal mission path (Page 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution.", here the system is using the graph theory iso-movement curves calculated in claims 6 to select the segments of the optimal mission path)
the calculating engine being configured to choose each point of the optimal mission path on the iso-movement curve (Page 14 line 32 - Page 15 line 4, "Once the minimum cost on the first slice has been determined, it is relatively easy to work forward through the graph to determine the minimum costs at all nodes in the subsequent slices as well as the destination node. Having determined these, it is relatively easy to work back through the graph to determine the travel path giving this minimum cost to any node, in particular, the destination node", here once the system has calculated the costs of each segment it chooses the optimal path by working backwards selecting the minimum cost at each node)
as a function of operational and/or performance airplane specifications (Page 17, lines 7-13, "The time cost is determined by the length of the selected segment and the speed of the aircraft which traverses this segment. The basic time computation is modulated by the effects of hazards which effect the path of travel as well as ambient winds, both factors which change the elapsed time of travel. The aircraft performance factors also effect the time of travel, since the ability of the aircraft to climb/descend as well as operate in various crosswinds and at various altitudes impacts the time cost.", here the system is using the aircraft performance characteristics in calculating the time costs which determines the optimal path).

Regarding claim 9, Myers and Nefflier teach the system as discussed above in claim 6, Myers further teaches
calculating engine is configured to calculate a plurality of iso-movement curves on several flight levels from the at least one point of the optimal mission path (Fig 6 shows an example of the graph system including nodes in a Z direction corresponding to various altitudes)(Page 15, lines 12-18, “the strip containing the solutions tends to be relatively narrow. By placing the graph nodes on equally spaced latitude and longitude points at various altitudes within the strip”, here the system is placing nodes for calculating at various altitudes within the graph nodes/multiple flight levels).

Regarding claim 10, Myers and Nefflier teach the system as discussed above in claim 9, Myers further teaches
wherein the first path calculator is configured to determine the iso-movement curves corresponding to a plurality of flight levels (Fig 6 shows an example of the graph system including nodes in a Z direction corresponding to flight levels)(Page 15, lines 12-18, “the strip containing the solutions tends to be relatively narrow. By placing the graph nodes on equally spaced latitude and longitude points at various altitudes within the strip.”, here the system is placing nodes for calculating at various altitudes within the graph nodes)
from an initial point to a first flight level change curve to define at least a first path segment for each flight level (Page 14, lines 19-21, "The graph of interconnectivity in the three-dimensional case is given by a single directed edge from every node in slice I to every node in slice 1+1 as shown in Figure 6.", here the system is determining an initial point I which connects to every successive node at various flight levels to define a first flight level change curve)
"Using the costs for that entire slice, the dynamic programming method begins on the next slice by examining all of the paths to a given node. The dynamic programming method then calculates a cost for each of those edges and adds them to the minimal cost for the start nodes of the edges.", here the system is continuing to each successive slice by starting from the flight level change of the previous node)
then next to define the optimal mission path by combining successive path segments chosen from among the path segments defined for each plurality of flight levels (Page 14 line 32 - Page 15 line 4, "Once the minimum cost on the first slice has been determined, it is relatively easy to work forward through the graph to determine the minimum costs at all nodes in the subsequent slices as well as the destination node. Having determined these, it is relatively easy to work back through the graph to determine the travel path giving this minimum cost to any node, in particular, the destination node.", here the path with the minimum cost is interpreted to be the optimal mission path determined from calculated path segments at various flight levels).

Regarding claim 12, Myers and Nefflier teach the system as discussed above in claim 1, Myers further teaches
wherein the calculating engine is configured to: initialize specifications of a mission including at least the geographical point of origin, the geographical destination point, and the operational mission specifications (Page 9, lines 4-12, "Thus, in the aircraft example, the user must provide data at step 23 which, at a minimum is representative of an origination point, a destination point, a desired time of departure, and identification of the type of aircraft…desired arrival time, weighting factors ascribed to various hazards, identification of the pilot, number of passengers/load weight, quantity of fuel in the aircraft tanks, intermediate stops incorporated into the travel, desired cost factor to be optimized, and the like.", here the system is initializing the mission information provided by a user)
recover the weather context, in the mission space extending between the geographical point of origin and the geographical destination point (Page 6 line 29 - Page 7 line 2, "In particular, the sources S1-S3 can include, but are not limited to: meteorological monitoring systems … Each of these sources generates an output which typically comprises a data stream or data file that includes information computed by the source and of interest to the vehicle travel path determination system 1.", here the system is recovering the weather context)
and determine the airplane performance, the calculating engine being configured to determine the airplane performance based on operational mission specifications and weather context (Page 17, lines 27-30, "The computation performed for each time interval along the length of the segment is performed using the winds that are present during that time interval at that locus on the segment and for the particular ascent/descent profile for this aircraft.", here the system is using the weather context to calculate the performance of the aircraft at each interval).

Regarding claim 13, Myers and Nefflier teach the system as discussed above in claim 1, Myers further teaches
"An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.", paragraph [0016] of the specification of the instant application defines operations mission specifications as including a mission context, in particular a weather zone to avoid, a prohibited zone or a desired passage zone).

Regarding claim 14, Myers and Nefflier teach the system as discussed above in claim 13, Nefflier further teaches 
a method for integrating aircraft route optimization in an onboard system wherein the airplane context is a type of defective equipment, a dispatch, or a failure (Paragraph [0073 & 179], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations).”, here the term aircraft state is interpreted to include any defective equipment or failures on the aircraft).
Myers and Nefflier are analogous art as they are both related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a navigational aid for optimizing the flight trajectory where the optimal mission path being calculated in a manner non-constrained by a network of waypoints as taught by Nefflier in the operational specification for planning an optimal route “The technical problem is also to provide an application for optimizing route(s) of an aircraft under various constraints (traffic, terrain, weather, aircraft state, airspace, operations), which is integrated operationally, functionally and physically into an open architecture of an onboard avionics system of “client-server” type, and which minimizes the means for developing the integration of the application in terms of extra hardware, interfacing and software, of reuse of hardware, interfacing and software, of number of tasks and of hardware and software qualification time, and which minimizes the means for operating the application in terms of maintenance and staff training time, while guaranteeing the client the DAL level of the aircraft as a whole.”).	

Regarding claim 15, Myers and Nefflier teach the system as discussed above in claim 13, Myers further teaches
wherein the mission context is a weather zone to avoid, a prohibited zone or a desired passage zone (Page 12, lines 1-4, "An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.").

Regarding claim 16, Myers and Nefflier teach the system as discussed above in claim 1, Myers further teaches
The phenomena that exist within the multidimensional space are typically time varying and more difficult to model and use in the computation of the travel path. These time varying phenomena can include other air traffic and meteorological phenomena.", here evolutive is interpreted to mean changing over time).

Regarding claim 17, Myers teaches a system for calculating the mission of an aircraft including
a method for calculating a mission of an aircraft, including: calculating a first optimal mission path between a geographical point of origin and a geographical destination point (Pg. 3, lines 20-22, "The above described problems are solved and a technical advance achieved in the field by the present automated travel path determination system which computes a travel path for a vehicle from an origination point to a destination point", here the system is defining a path between an origin and a destination)(Pg. 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution", here it is defining the path as the optimal travel path solution)
as a function of airplane performance (Pg. 3, line 23, "based on the operating characteristics of the vehicle")
operational mission specifications (Page 12, lines 1-4, "An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.", paragraph [0016] of the specification defines operations mission specifications as including a mission context, in particular a weather zone to avoid, a prohibited zone or a desired passage zone)
and a weather context, in a mission space between the geographical point of origin and the geographical destination point (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
defining an optimization region of the first optimal mission path around the first optimal mission path (Pg 11, lines 15-28, "Given these constraints, any location... In addition to this obvious constraint, each aircraft has a maximum operating altitude characteristic that delimits the upper bounds of the multidimensional space … Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … mandatory minimum altitude requirements for this particular aircraft as well … These constraints must be considered by the system in determining the travel path.", here the system is defining an region around the optimal mission path)
and calculating an optimized path of the aircraft in the optimization region in a manner constrained by the network of waypoints and/or paths imposed between the waypoints (Pg. 13 line 29 - Pg. 14 line 2, "The graph theory approach uses a directed graph which contains a plurality of nodes and directed edges, where each directed edge connects a pair of the plurality of nodes.", here the system is using a plurality of waypoints and paths between the waypoints)
as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
generating a data file including the calculated optimized path of the aircraft in the optimization region for input into a flight management system of the aircraft for aiding the pilot in navigating the aircraft during the mission (Page 9, lines 20-25, “The travel path computation is initiated at step 26 by the travel path determination process TP, which computes the travel path as described below. The computed travel path is then output at step 27 to the user by the vehicle travel path determination system 1. The computed travel path can be retained in memory in the vehicle travel path determination system 1 for future reference, such as to provide dynamic updates.”, here the system has calculated an optimized path of the aircraft in the region as described above the result is then output to the user and saved on the system memory in what is interpreted as file for use by the user).
However, Myers does not explicitly teach that the calculator is configured to calculate an optimal mission path in a manner non-constrained by a network of waypoints.
Nefflier teaches a navigational aid for optimizing the flight trajectory where the optimal mission path being calculated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints (Paragraph [0073], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations)”, here the system is calculating/optimizing a route/flight trajectory by taking into account aircraft state/performance, weather, and mission/operations) (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints)
the optimal mission path being calculated as if the aircraft was able to perform a free flight taking into account mission’s specifications, without taking into account a network of waypoints and/or imposed paths between the waypoints (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints then this route is optimized with various constraints such as weather, mission specifications, and aircraft state/performance to create an optimized mission path)
Myers and Nefflier are analogous art as they are both related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
“The technical problem is also to provide an application for optimizing route(s) of an aircraft under various constraints (traffic, terrain, weather, aircraft state, airspace, operations), which is integrated operationally, functionally and physically into an open architecture of an onboard avionics system of “client-server” type, and which minimizes the means for developing the integration of the application in terms of extra hardware, interfacing and software, of reuse of hardware, interfacing and software, of number of tasks and of hardware and software qualification time, and which minimizes the means for operating the application in terms of maintenance and staff training time, while guaranteeing the client the DAL level of the aircraft as a whole.”).	
Regarding claim 18, claim 18 is similar in scope to claim 2 and is therefore rejected under a similar rationale.

Regarding claim 19, claim 19 is similar in scope to claim 4 and is therefore rejected under a similar rationale.

Regarding claim 20, claim 20 is similar in scope to claim 16 and is therefore rejected under a similar rationale.

Claims 3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (WO 9917080) in view of Nefflier (U.S. 20170011636) and further in view of Moravek (U.S. 20180144643).

Regarding claim 3, Myers and Nefflier teach the system as discussed above in claim 2, Myers further teaches
wherein the optimization region of the optimal mission path is delimited by lateral limits extending laterally at a distance (Pg 11, lines 15-28, "Given these constraints, any location... In addition to this obvious constraint, each aircraft has a maximum operating altitude characteristic that delimits the upper bounds of the multidimensional space … Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … mandatory minimum altitude requirements for this particular aircraft as well … These constraints must be considered by the system in determining the travel path.", here the system is defining an region around the optimal mission path and that region is interpreted by the examiner as having lateral limits)
However Myers and Nefflier do not teach the optimization region being determined as a function of a density of waypoints.
Moravek teaches methods and systems for segmenting a planned route of travel where an optimization region is chosen as a function of a density of the network of waypoints and/or the paths imposed between the waypoints (Paragraph [0024], "In this regard, the location for a flight path segment boundary is identified or otherwise determined from within a portion of the flight plan defined by the segmentation criteria based on an extrema of density distributions, which corresponds to the location within that portion of the flight plan having the lowest diversion suitability in terms of the distribution of potential diversion airports reachable from that location and other diversion preference information, such as topographic, geographic, or other landing zone preferences. ", here the optimization region is defined by the flight path segment boundary which is based on a density distribution of waypoints in the form of airports).
Myers, Nefflier, and Moravek are analogous art as they are all related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the reg20.ional density function as taught by Moravek in the optimization region planning system of Nefflier and Myers in order to reduce the pilots workload and mental stress (Moravek, Paragraph [004], “Accordingly, it is desirable to reduce the mental workload of the pilot segmenting a flight plan and analyzing and selecting alternates en route to a destination.”).

Regarding claim 21, Myers teaches a system comprising
a flight management system configured to aid a pilot of an aircraft in navigating the aircraft during a mission (Page 5, lines 4-17, ” More subtle factors can also be considered by the vehicle travel path determination system, such as the safety of operating an aircraft in a certain airspace. It is not uncommon for the operator of a small aircraft to be inexperienced and misjudge the dangers of mountain flying. … Therefore, even though the aircraft operator may wish to select a travel path over a certain mountainous region, the vehicle travel path determination system may override the aircraft operator travel path selection due to the unreasonable nature of the risks that would be encountered by such an aircraft in using such a travel path.”, here the system is assisting the operator by selecting a path that is without unnecessary risk) (Page 9, lines 23-29, “The computed travel path can be retained in memory in the vehicle travel path determination system 1 for future reference, such as to provide dynamic updates. Thus, the vehicle travel path determination system 1 can at step 28 automatically, or on a polled basis, recompute the optimal travel path produced at step 26, based upon the present status of the phenomena that are extant in the multidimensional space”, they system here is aiding the user/pilot by recalculating mid-flight/mission)
an aircraft mission calculation system comprising a calculating engine configured to calculate an aircraft path during the mission (Pg. 6, lines 22-27, "The vehicle travel path determination system 1 comprises a processor 11 which receives input from at least one and preferably a plurality of sources S1-Sn which sources generate data representative of the nature of the multidimensional space of interest.")(Pg. 9, lines 13-14, "The data input by the user is stored in memory in the vehicle travel path determination system 1", the specifications of the instant application defines the calculating engine as a processor and a memory)
the calculating engine comprising a memory and a processor, the memory containing software configured for being executed by the processor to: (Page 9, lines 13-14, “The data input by the user is stored in memory in the vehicle travel path determination system 1”) (Page 6, lines 23-24, “The vehicle travel path determination system 1 comprises a processor 11”)
calculate an optimal mission path between a geographical point of origin and a geographical destination point (Pg. 3, lines 20-22, "The above described problems are solved and a technical advance achieved in the field by the present automated travel path determination system which computes a travel path for a vehicle from an origination point to a destination point", here the system is defining a path between an origin and a destination)(Pg. 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution", here it is defining the path as the optimal travel path solution)
as a function of airplane performance (Pg. 3, line 23, "based on the operating characteristics of the vehicle")
operational mission specifications (Page 12, lines 1-4, "An example of immutable phenomena are regions of restricted air space, such as over a military base or a region of airspace over the territorial extent of unfriendly nations, or the airspace above and around an airport, which airport is not the origination point or destination point.", paragraph [0016] of the specification defines operations mission specifications as including a mission context, in particular a weather zone to avoid, a prohibited zone or a desired passage zone)
and a weather context, in a mission space between the geographical point of origin and the geographical destination point (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
the calculating engine being configured to define, around the optimal mission path, an optimization region of the optimal mission path (Pg 11, lines 15-28, "Given these constraints, any location... In addition to this obvious constraint, each aircraft has a maximum operating altitude characteristic that delimits the upper bounds of the multidimensional space … Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … mandatory minimum altitude requirements for this particular aircraft as well … These constraints must be considered by the system in determining the travel path.", here the system is defining an region within which optimal mission path will be determined)
calculate an optimized path of the aircraft in the optimization region in a manner constrained by the network of waypoints and/or paths imposed between the waypoints (Pg. 13, lines 24-26, "Therefore, the approach taken to provide the computation algorithm of the present travel path determination system makes use of a graph theory based approach to find a global approximation of the optimal travel path solution") (Pg. 13 line 29 - Pg. 14 line 2, "The graph theory approach uses a directed graph which contains a plurality of nodes and directed edges, where each directed edge connects a pair of the plurality of nodes.", here the system is using the graph theory approach to constrain the calculating within a series of waypoints and paths connecting the waypoints)
taking the weather context into account (Pg. 3, lines 23-24, "as well as phenomena extant in the multidimensional space")(Pg. 12, lines 6-7, "These time varying phenomena can include other air traffic and meteorological phenomena.")
and generate a data file including the calculated optimized path of the aircraft in the optimization region for input into the flight management system for aiding the pilot in navigating the aircraft during the mission (Page 9, lines 20-25, “The travel path computation is initiated at step 26 by the travel path determination process TP, which computes the travel path as described below. The computed travel path is then output at step 27 to the user by the vehicle travel path determination system 1. The computed travel path can be retained in memory in the vehicle travel path determination system 1 for future reference, such as to provide dynamic updates.”, here the system has calculated an optimized path of the aircraft in the region as described above the result is then output to the user and saved on the system memory in what is interpreted as file for use by the user)
wherein the optimization region of the aircraft path is defined as a function of a predetermined lateral distance from each point of the optimal mission path and as a function of the operational mission specifications (Page 11, lines 10-28, "For simplicity of description, consider the travel path to comprise the path from the point of takeoff to the point of landing. ... Likewise, the region outside the extent of space which lies between the origination point and destination point need not be considered in computing the travel path … These constraints must be considered by the system in determining the travel path.”, here the system is using the extent of space around which lies between the origination and destination to define lateral limits to the region)(Page 11 line 29 – Page 12 line 1, "In computing a travel path for an aircraft, the multidimensional space can be viewed as a volumetric region which is occupied by a plurality of phenomena that must be considered in the determination of the travel path for the aircraft. These phenomena can be classified as either immutable or time varying (dynamic). An example of immutable phenomena are regions of restricted air space", here the system is taking into account restricted airspace in the determination of the optimization region)
However, Myers does not explicitly teach that the calculator is configured to calculate the optimal mission path in a manner non-constrained by a network of waypoints.
being calculated in a manner non-constrained by a network of waypoints and/or paths imposed between the waypoints (Paragraph [0073], “The navigation system 2 is configured to implement an application OPT_RTE for optimizing routes under various constraints (traffic, terrain, weather, aircraft state, airspace, operations)”, here the system is calculating/optimizing a route/flight trajectory by taking into account aircraft state/performance, weather, and mission/operations) (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints)
the optimal mission path being calculated as if the aircraft was able to perform a free flight taking into account mission’s specifications, without taking into account a network of waypoints and/or imposed paths between the waypoints (Paragraph [0225-0229], “A first elementary function OPT_RTE_FU(1) for selecting a “target route” defined from among one of the following elements: a target airport: in the case of a diversion to a new destination, the aircraft quits its flight plan, and defines a new destination airport; the route over which the method will be applied then consists of only two elements: the aircraft current position, and the new airport; a target reference route: … free of the flight plan elements (waypoints, airways, takeoff and landing procedures), the target route consists of the reference trajectory”, here the system is first selecting a route to optimize which may be a reference route that is free of any waypoints then this route is optimized with various constraints such as weather, mission specifications, and aircraft state/performance to create an optimized mission path)
Myers and Nefflier are analogous art as they are both related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a navigational aid for optimizing the flight trajectory where the optimal mission path being calculated in a manner non-constrained by a network of waypoints as taught by Nefflier in the operational specification for planning an optimal route taught by Myers so as to minimize the requirements for operating the sytem and reduce staff training time (Nefflier, Paragraph [0022], “The technical problem is also to provide an application for optimizing route(s) of an aircraft under various constraints (traffic, terrain, weather, aircraft state, airspace, operations), which is integrated operationally, functionally and physically into an open architecture of an onboard avionics system of “client-server” type, and which minimizes the means for developing the integration of the application in terms of extra hardware, interfacing and software, of reuse of hardware, interfacing and software, of number of tasks and of hardware and software qualification time, and which minimizes the means for operating the application in terms of maintenance and staff training time, while guaranteeing the client the DAL level of the aircraft as a whole.”).	
However Myers and Nefflier do not teach the optimization region being determined as a function of a density of waypoints.
"In this regard, the location for a flight path segment boundary is identified or otherwise determined from within a portion of the flight plan defined by the segmentation criteria based on an extrema of density distributions, which corresponds to the location within that portion of the flight plan having the lowest diversion suitability in terms of the distribution of potential diversion airports reachable from that location and other diversion preference information, such as topographic, geographic, or other landing zone preferences. ", here the optimization region is defined by the flight path segment boundary which is based on a density distribution of waypoints in the form of airports).
Myers, Nefflier and Moravek are analogous art as they are all related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the regional density function as taught by Moravek in the optimization region planning system of Nefflier and Myers in order to reduce the pilots workload and mental stress (Moravek, Paragraph [004], “Accordingly, it is desirable to reduce the mental workload of the pilot segmenting a flight plan and analyzing and selecting alternates en route to a destination.”).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myers (WO 9917080) in view of Nefflier (U.S. 20170011636) further in view of Chazelle (U.S. Patent 5,526,000).

Regarding claim 11, Myers and Nefflier teach the system as discussed above in claim 6, Myers further teaches
to select each point of an iso-movement curve at a given moment relative to a point of an iso-movement curve at an earlier moment (Page 14, lines 26-31, "Using the costs for that entire slice, the dynamic programming method begins on the next slice by examining all of the paths to a given node. … The initiation of this process is easy since the first slice has nodes whose cost can be determined from the origination point to those nodes.", here the system is selecting new nodes to calculate the cost based on all of the paths from previous nodes on iso-movement curves)
However Myers and Nefflier do not teach that the path calculator is configured to divide the space into a plurality of angular sectors, or select the next point in those sectors at a minimum distance from the destination. 
Chazelle teaches a system or controlling the path of an aircraft in low-altitude flight 
wherein the calculating engine is configured to divide the space into a plurality of angular sectors from the geographical point of origin or from the geographical destination point (Col 2, lines 39-43, “In accordance with a special aspect of the invention, operation (b) includes for each target (B.sub.i) the establishment of a navigation envelope (DN), and a guidance envelope (DH), both in the form of an angular sector (PN, PH) pointing downstream”, here the 
as the point located at a maximum distance from the geographical point of origin or at a minimum distance from the geographical destination point in each angular sector (Col 2, lines 4-9, ”terrain data are used to determine a digital performance function (FPR) for each direction, or bearing corridor, which constitutes an evaluation of the optimum advance, starting out in accordance with this direction, as a function of a preselected set of criterium that includes the flight altitude”)(Fig 4, item 359, the system is stating that )(Col 8, lines 30-32, “in 359, the best overall "performance" corridor, and the one closest to the route for homing on the aiming point, is selected”, here the system is selecting the optimum route as the best performance corridor which is the one closest to the destination “aiming point” which is interpreted to be the minimum distance from the destination).
Myers, Nefflier, and Chazelle are analogous art as they are all related generally to systems computing an optimal travel path for vehicles, in particular aircraft.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include method of using angular sectors to divide the region as taught by Chazelle in the operational specification for planning an optimal route taught in Nefflier and Myers in order to reduce improve the flight path optimization process and enable deviation from the path in light of unexpected obstacles (Chazelle, Col 1, lines 43-50, “More precisely, the purpose of the invention is to enable an aircraft to optimize its flight path, with its flight plan, and the environment it will encounter, taken into consideration. (14) … is to permit deviations from the flight path when an unexpected obstacle, such as a threat, appears ahead of the airborne vehicle”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343.  The examiner can normally be reached on Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662             

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662